HICKENLOOPER, Circuit Judge
(dissenting) . I am unable to concur for the reason that the ordinances seem to me essentially unreasonable and arbitrary. The question is not whether a more economical or better method has occurred to the mind of the court, but whether the proposed requirement bears reasonable relation to the purpose of public welfare. To me it seems that it does not but is one of those insidious invasions of private and constitutional rights under the alleged protection of a nebulous public welfare, examples of which are all too frequent. Compare, inter alia: Dobbins v. Los Angeles, 195 U. S. 223, 239, 25 S. Ct. 18, 49 L. Ed. 169; Meyer v. Nebraska, 262 U. S. 390, 399, 400, 43 S. Ct. 625, 67 L. Ed. 1042, 29 A. L. R. 1446; Burns Baking Co. v. Bryan, 264 U. S. 564, 513, 44 S. Ct. 412, 68 L. Ed. 813, 32 A. L. R. 661.
The unitary nature of the terminal is destroyed by cutting it into two parts operatively connected by a main line track over which no “switching” (whatever that means) is permitted at Broadway. The useful value of the siding as a passing track is entirely destroyed, and as a siding its value is substantially destroyed not only within the limits of the street but to a large extent on either side. Vested rights in the roadbed, tracks, and right of way, established and enjoyed for half a centuiy, are appropriated to public use without suggestion of compensation. And all this without any attempt whatever at regulation of the use of the crossing by any of the more direct, pertinent, and familiar methods of control, but by seizure, destruction, and legislative eviction from the properties (or a material part thereof) so long possessed. This cannot be justified by saying that such vested rights are always*subject to reasonable regulation, for this assumes the very point in issue; nor by the extent of the monetary damage to the railroad for this is a difference of degree only and not of kind or quality.
A complete severance of the railway at Broadway would eoncededly be unconstitutional under Dayton v. Street Railway Co., Owensboro v. Railroad Co., Railroad Co. v. Covington, etc., decided by the courts of Kentucky, construing and applying the Constitution and statutes of Kentucky and here cited in the majority opinion. I cannot see that the true situation is changed by action of the city which differs no iota in kind or quality, but only in degree. Reasonable regulation is permissible. Norfolk Ry. v. Public Service Comm., 265 U. S. 70, 74, 44 S. Ct. 439, 68 L. Ed. 964. Arbitrary action and confiscation under the guise of regulation is prohibited. I believe this case falls within the latter category.